DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 3 and 5 – 21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly render obvious processing, by the device, the process model and the reference process model to compare the process model and the reference process model, the process model and the reference process model being compared utilizing an automated graph similarity matching technique, and selectively, based on determining whether the one or more automation services are likely to be adopted: displaying, via the interactive user interface, a first notification indicating that adoption of the automation service is not advised based on determining that a value associated with whether the one or more automation services are likely to be adopted satisfies a threshold, and displaying, via the interactive user interface, a second notification indicating that adoption of the automation service is advised, based on determining the value associated with whether the one or more automation services are likely to be adopted does not satisfy the threshold, in combination with other limitations of the claims.
Applicant’s remarks filed 08/26/2021, pages 14 – 22 provide additional reasons for eligibility and allowance over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543.  The examiner can normally be reached on M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624